Citation Nr: 0513456	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-05 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active military service from March 1986 to 
February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO), which denied the veteran's claims of entitlement 
to service connection for hypertension, and bipolar disorder.  
Based on a telephone conversation with the veteran on May 19, 
2004, the RO concluded that the veteran intended to withdraw 
his appeal from the denial of service connection for 
hypertension.  However, neither the veteran nor his 
representative withdrew the appeal from this issue in 
writing.  See 38 C.F.R. § 20.204(b) (withdrawals of appeals 
must be in writing).  The Board has determined that the 
issues are more accurately characterized as stated on the 
cover page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his hearing, held in February 2005, the veteran testified 
that he was treated for psychiatric symptoms on two occasions 
during service, at the Ellsworth Air Force Base Hospital.  
Since these admissions would have been for psychiatric 
purposes, these records may have been retained separately 
from the veteran's service medical records.  Accordingly, 
this case will be returned to the RO to request mental 
hygiene records related to the veteran's inservice 
hospitalizations.  

In addition, the veteran testified that he was hospitalized 
for treatment of psychiatric symptoms between November and 
December of 2004, at the Audie L. Murphy VA Medical Center 
(VAMC) in San Antonio, Texas.  Furthermore, a letter from 
Bakthavathsalam S. Athreya, dated in January 2003, states 
that the veteran was being treated for conditions that 
included hypertension and bipolar disorder.  An October 1995 
letter from an employee at the San Antonio State Hospital 
states that the veteran received treatment there beginning in 
April 1995.  These records are not currently associated with 
the claims files, and should be obtained.  Finally, a letter 
from an employee at the Center for Health Care Services 
(CHCS), dated in August 1996, indicated that the veteran was 
receiving outpatient treatment.  However, the claims files 
currently only include CHCS reports dated between September 
2001 and October 2002.  On remand, the RO should attempt to 
obtain all records of treatment from CHCS dated between 1996 
and September 2001 which are not currently associated with 
the claims files.  

The veteran's discharge (DD Form 214) indicates that he 
received a general discharge under honorable conditions due 
to misconduct, i.e., a "pattern [of] conduct prejudicial to 
good order and discipline."  The veteran testified that the 
circumstances of his discharge are probative of his claim for 
an acquired psychiatric disorder.  On remand, the RO should 
attempt to obtain the veteran's personnel file.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following action:

1.  The RO should request mental hygiene 
records related to the veteran's 
hospitalizations at the Ellsworth Air 
Force Base Hospital, San Antonio, Texas.  

2.  The RO should attempt to obtain the 
veteran's records of hospitalization at 
the Audie L. Murphy VAMC from November to 
December of 2004.  

3.  After obtaining any necessary 
authorizations, the RO should attempt to 
obtain the veteran's records of treatment 
from the Center for Health Care Services 
dated between 1996 and September 2001, 
and all records of the veteran's 
treatment from Dr. Athreya, and the San 
Antonio State Hospital.  

4.  The RO should obtain the veteran's 
personnel file.  

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
either of the determinations remains 
unfavorable to the appellant, he should 
be provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The appellant 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




